











PROMISSORY NOTE




1. Sums Delivered & Satisfaction.  In full satisfaction of the sum of $50,000
delivered by Dennis Poland (the “Holder”) to NutraFuels, Inc., a Florida
corporation (the “Maker”) on February 24, 2014, Holder agrees to accept  (i) the
sum of $50,000; and (ii) 50,000 shares of the Maker’s restricted common stock on
or before May 1, 2014; and




Maker promises to pay to the order of Dennis Poland, an individual (the
“Holder”), (i) the principal amount of $50,000; and (ii) fifty thousand 50,000
shares of the Maker’s restricted common stock on or before May 1, 2014.




2. Prepayment.  

Maker may prepay the principal and accrued interest due at any time without
penalty.




3.   Notices. All notices or other communications required or provided to be
sent by either party shall be in writing and shall be sent by: (i) by United
States Postal Service, certified mail, return receipt requested, (ii) by any
nationally known overnight delivery service for next day delivery, (iii)
delivered in person or (iv) sent by telecopier or facsimile machine which
automatically generates a transmission report that states the date and time of
the transmission, the length of the document transmitted and the telephone
number of the recipient’s telecopier or facsimile machine (with a copy thereof
sent in accordance with clause (i), (ii) or (iii) above).  All notices shall be
deemed to have been given upon receipt. All notices shall be addressed to the
parties at the addresses set forth on the signature page hereto




4. Governing law. This Note shall be governed by, and shall be construed and
interpreted in accordance with the laws of the State of Florida, without giving
effect to the principles of conflicts of laws thereof.




5. Entire agreement. This Note constitutes the entire agreement between the
parties with respect to the subject matter hereof and may not be modified,
amended, or changed except in writing.  




6. Benefits; binding effect.  This note shall be for the benefit of, and shall
be binding upon, the Maker and the Holder and their respective successors and
assigns.




7. Jurisdiction and venue. Any claim or dispute arising out of, connected with,
or in any way related to this Note shall be instituted by the complaining party
and adjudicated in a court of competent jurisdiction located in Broward County,
Florida.




8. Headings. The headings contained in this Note are for reference purposes only
and shall not affect in any way the meaning or interpretation of any or all of
the provisions hereof.




IN WITNESS WHEREOF, the Maker, by and through its undersigned officer thereunto
duly authorized, has executed and delivered this Note to be effective as of
February 24, 2014.




Agreed & Accepted




NutraFuels, Inc. (the Maker)

/s/Edgar Ward

By:  Edgar Ward

Title: Chief Executive Officer

Address: 6601 Lyons Road 6 Coconut Creek Florida 33073




Holder




/s/ Dennis Poland

By: Dennis Poland, Holder











1





